Case 6:20-cv-00533-JCB-KNM Document 9 Filed 03/08/21 Page 1 of 2 PageID #: 39




                                   No. 6:20-cv-00533

                                  Kenneth R. Hanon,
                                      Plaintiff,
                                         v.
                               Jon Michael Smith et al.,
                                     Defendants.


                                        ORDER

                On October 2, 2020, plaintiff Kenneth R. Hanon, proceed-
            ing pro se, filed this lawsuit, alleging violations of 42 U.S.C.
            § 1983 and certain state laws. Doc. 1. This case was referred to
            United States Magistrate Judge K. Nicole Mitchell under 28
            U.S.C. § 636. Doc. 2. The plaintiff filed a request for the clerk
            to enter default judgment against defendants. Doc. 6.
                The magistrate judge issued a report liberally construing
            the pro se plaintiff’s filing as a motion for default judgment.
            Doc. 7 at 2. The report recommends denial of plaintiff’s mo-
            tion due to his failure to properly effect service of process and
            that the court grant plaintiff an additional 30 days to properly
            serve defendants. Id. at 4. No objections have been filed.
                When no party objects to the magistrate judge’s report and
            recommendation, the court reviews it only for clear error. See
            Douglass v. United Servs. Auto. Ass’n., 79 F.3d 1415, 1420 (5th
            Cir. 1996). Having reviewed the magistrate judge’s report,
            and being satisfied that it contains no clear error, the court ac-
            cepts the report and recommendation. See Fed. R. Civ. P.
            72(b)(3). The court denies the plaintiff’s motion for default
            judgment. Doc. 6. The court orders the plaintiff to have a non-
            party effect proper service of process on the defendants on or
            by April 8, 2021.
Case 6:20-cv-00533-JCB-KNM Document 9 Filed 03/08/21 Page 2 of 2 PageID #: 40




                               So ordered by the court on March 8, 2021.



                                           J. C AMPBELL B ARK ER
                                         United States District Judge




                                     -2-
